ELLETT, Justice
(concurring).
I concur but wish to make clear that the trial court is being affirmed because he found that each party was guilty of conduct which had caused mental cruelty to the other, and not by reason of any incompatibility as may be indicated by the quotation from the case of Wilson v. Wilson, 5 Utah 2d 79, 82, 296 P.2d 977 (1956).
The Wilson case did not hold that a divorce could be granted on any grounds other than those set forth in Chapter 3, Title 30, U.C.A.1953 as amended. (See Curry v. Curry, 7 Utah 2d 198, 200, 321 P.2d 939).